UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

 

 

 

In re: Hain Celestial Heavy 21-cv-0678
Metals Baby Food Litigation pjaintiff(s),

V. AFFIDAVIT IN SUPPORT OF

MOTION TO ADMIT COUNSEL
Defendant(s). PRO HAC VICE

|, Rosemary M. Rivas , being duly sworn, hereby depose and say as
follows:
1. 1am a(n) Partner with the law firm of _Gibbs Law Group LLP
2: | submit this affidavit in support of my motion for admission to practice pro hac vice in

the above-captioned matter.
3 As shown in the Certificate)s) of Good Standing annexed hereto, | am a member in good

standing of the bar of the state(s) of Califomia
There are no pending disciplinary proceedings against me in any state or federal court
5: | Have not been convicted of a felony. If you have, please describe facts and

circumstances.

>

6. [ ect been censured, suspended, disbarred or denied admission or
readmission by any court. If you have, please describe facts and circumstances.

Attorney Registration Number(s) if applicable: 209147
8. Wherefore, your affiant respectfully submits that s/he be permitted to appear as counsel and
advocate pro hac vice in case 21-<v-0678 for Plaintiffs Philippe and Rose

Date @-AZ-A] rn fin

Signature of Movant

Firm Name Gibbs Law Group LLP

Address 505 14th Street, Suite 1110
Oakland, CA 94612

~

 

NOTARIZED

 

Email ‘mr@classlawgroup.com
Phone (510) 350-9700

See Attached ‘California Notary Certticate”

‘KoyprrBasia , Notary Public
06.23.2021
CALIFORNIA ALL-PURPOSE ACKNOWLEDGMENT CIVIL CODE § 1189

SOOO OEE EEE LASERS LOE OES STEELS ESN ESSERE IES GSA SOE ES IES ESAS IES ESE ELISA

 

A notary public or other officer completing this certificate verifies only the identity of the individual who signed the
document to which this certificate is attached, and not the truthfulness, accuracy, or validity of that document.

 

 

 

 

 

State of California )
County of San Joaquin )
On June 232021 before me, _ RAJPREET BASRA, Notary Public
Date Here Insert Name and Title of the Officer
personally appeared _Rosemary M. Rivas

 

Name(s) of Signer(s)

 

who proved to me on the basis of satisfactory evidence to be the person(s} whose name(s} is/are
subscribed to the within instrument and acknowledged to me that he/she/they executed the same in
bie/her/tbet authorized capacity{ies), and that by his/her/their signature(s) on the instrument the person(s),
or the entity upon behalf of which the person(a} acted, executed the instrument.

| certify under PENALTY OF PERJURY under the laws
of the State of California that the foregoing paragraph
is true and correct.

WITNESS my hand and official seal.

 
 
     

  

RAJPREET BASRA ;
Notary Public - California Signature _~ , —
San Joaquin County z nature of Notary Public
J Commission # 2276814 ir
My Comm, Expires Mar 6, 2023 b

 

Place Notary Seal Above

 

 

OPTIONAL
Though this section is optional, completing this information can deter alteration of the document or
fraudulent reattachment of this form to an unintended document.

Description of Attached Document

Title or Type of Document AFSidaV Lt | n Support Ef Motlonto Admit Counsed
Document Date: _—O6 (23 fo} _____ Number of Pages: __

Signer(s) Other Than Named Above; _—__

OFLEDILOLIL DOLE DIL LOD ILE DIL PL SB PDE IL DOLL II ID ABIL LION PLIES I SIDR NEI NHR ER ISO ISIN
©2014 National Notary Association « www.NationalNotary.org » 1-800-US NOTARY (1-800-876-6827) tar #5907
ZAGER
Y INN
a fi \
yy \

i

\
(i)

YW

 

oo
1
\\
\
\
\
SX
——— E

Supreme Court of California

JORGE E. NAVARRETE
Clerk and Executive Officer of the Supreme Court

CERTIFICATE OF THE CLERK OF THE SUPREME COURT

OF THE

STATE OF CALIFORNIA

ROSEMARY MEDELLIN RIVAS

I, JORGE E. NAVARRETE, Clerk/Executive Officer of the Supreme Court of the State of
California, do hereby certify that ROSEMARY MEDELLIN RIVAS, #209147, was on the
4th day of DECEMBER 2000, duly admitted to practice as an attorney and counselor at
law in all the courts of this state, and is now listed on the Roll of Attorneys as a member of
the bar of this state in good standing.

Witness my hand and the seal of the court

on the 22nd day of June 2021.

JORGE E. NAVARRETE
Clerk/Executive Officer of the Supreme Court

Ape eS

eee, Max Alfaro, Deptity Clerk

 

a é
s ‘ \ et x:
@? ‘ 4 SS Pa

a3 ‘ “nN | \) on ‘ :
© ‘ 4 \ j je we «
mats

<i?
CO hr 4
“A

“i, ihe «ees aw
HAAN
